Citation Nr: 0004856	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-30 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post lumbosacral fusion, chronic low back pain, with 
left L5-S1 radiculopathy, history of lumbosacral strain, 
prior to October 10, 1997.  

2.  Entitlement to an evaluation in excess of 40 percent for 
status post lumbosacral fusion, chronic low back pain, with 
left L5-S1 radiculopathy, history of lumbosacral strain, for 
the period of time from October 10, 1997 to June 9, 1998.   

3.  Entitlement to an evaluation in excess of 60 percent for 
status post lumbosacral fusion, chronic low back pain, with 
left L5-S1 radiculopathy, history of lumbosacral strain, 
subsequent to October 1, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1970 to May 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi.   

The Board notes that in the appellant's substantive appeal, 
dated on October 15, 1997, the appellant requested a hearing 
at a local VA office before a member of the Board.  However, 
in a statement from the appellant to the RO, dated on October 
29, 1997, the appellant withdrew his request for a Travel 
Board hearing and requested that his appeal be forwarded to 
the Board.  


FINDINGS OF FACT

1.  Prior to October 10, 1997, the appellant's back 
disability was manifested by tenderness and limitation of 
motion.  

2.  From October 10, 1997 to June 9, 1998, the evidence of 
record did not show more than severe limitation of lumbar 
motion, more than severe lumbosacral strain, or more than 
severe intervertebral disc syndrome.  

3.  From June 9, 1998 to October 1, 1998, the appellant 
received temporary total disability compensation for a period 
of surgery and convalescence following L5-S1 laminectomy, 
microdiscectomy, and posterior lumbar interbody fusion in 
June 1998.  

4.  From October 1, 1998, the appellant's service-connected 
back disability has been manifested by chronic low back pain, 
left L5-S1 radiculopathy, and left ankle dorsiflexion 
weakness.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for the assignment of a 40 percent evaluation 
for status post lumbosacral fusion, chronic low back pain, 
with left L5-S1 radiculopathy, history of lumbosacral strain, 
have been met for the period prior to October 10, 1997.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1999).  

2.  For the period of time prior to June 9, 1998, the 
schedular criteria for an evaluation in excess of 40 percent 
for status post lumbosacral fusion, chronic low back pain, 
with left L5-S1 radiculopathy, history of lumbosacral strain, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).  

3.  The criteria for an evaluation in excess of 60 percent 
for status post lumbosacral fusion, chronic low back pain, 
with left L5-S1 radiculopathy, history of lumbosacral strain, 
subsequent to October 1, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5293 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant was originally granted service connection for a 
lumbosacral strain in a September 1978 rating action.  At 
that time, the RO primarily based its decision on the 
appellant's service medical records and an August 1978 VA 
examination.  The RO stated that according to the appellant's 
service medical records, in February 1975, the appellant 
complained of a lumbosacral strain and was given a profile 
which excused him from crawling, stooping, jumping, and 
running.  In addition, the appellant's August 1978 VA 
examination showed that there was a full range of motion and 
no paravertebral muscle spasm.  The examiner noted that there 
was some mild deep tenderness on pressure in the lumbosacral 
joint region in the midline.  The diagnosis was of recurrent 
lumbosacral strain by history, with no abnormalities found on 
examination.  Thus, in light of the appellant's in-service 
profile and his current lumbosacral strain and tenderness, 
the RO granted the appellant's claim for service connection 
for a lumbosacral strain and assigned a zero percent 
disabling rating under Diagnostic Code 5295.  Entitlement to 
a compensable rating was denied by Board decisions in August 
1979 and August 1982.

In a November 1986 rating action, the RO increased the 
appellant's rating from zero percent to 10 percent disabling 
under Diagnostic Codes 5292-5295.  At that time, the RO 
primarily based its decision on outpatient treatment records 
from the VA Medical Center (VAMC) in Baton Rouge, Louisiana, 
from February to July 1986, and the appellant's October 1986 
VA examination.  The RO stated that the outpatient treatment 
records showed complaints of pain to the lower back, with no 
definite findings.  The RO further noted that in the 
appellant's October 1986 VA examination, the appellant 
complained of intermittent low back pain which was aggravated 
by prolonged sitting, standing, and stooping.  In regards to 
range of motion of the lumbar spine, forward flexion was to 
90 degrees, extension was to 30 degrees, lateral flexion was 
to 40 degrees, and rotation was to 30 degrees.  X-rays showed 
no significant hypertrophic or degenerative changes.  In 
light of the above, the RO increased the appellant's 
disabling rating from zero percent to 10 percent disabling.  

In a July 1987 rating action, the RO reduced the appellant's 
disabling rating for his service-connected lumbosacral strain 
from 10 percent to zero percent disabling under Diagnostic 
Codes 5292 to 5295.  However, in a June 1988 decision, the 
Board restored the 10 percent disabling rating for his low 
back disability, finding that the appellant's lumbosacral 
strain was productive of low back pain which was aggravated 
by bending and bowel movements.  The appellant subsequently 
reopened his claim, and by decision in March 1991, the Board 
denied a rating in excess of 10 percent, finding that the 
appellant's lumbosacral strain was productive of 
characteristic pain on motion without muscle spasm, loss of 
lateral motion, listing of the spine, or abnormality of gait.  

In August 1993, the appellant underwent a VA examination.  At 
that time, he gave a history of his lumbosacral strain.  The 
appellant stated that at present, he drove a school bus and 
that his back would tighten up while driving.  According to 
the appellant, a bowel movement would make his back "stir 
up" and cause the muscles on the back of his left thigh to 
jump.  After physical examination, the impression was of a 
history of trauma, and findings and history compatible with 
degenerative disk disease, mild, left lower root irritation 
at unidentified level.  An x-ray of the appellant's 
lumbosacral spine showed mild narrowing involving the L5-S1 
interspace.  

In January 1997, the appellant had a Magnetic Resonance 
Imaging (MRI) taken of his lumbar spine.  The MRI was 
interpreted as showing minimal posterior bulging of the discs 
at L4-L5 and L5-S1 levels, posterior degenerative spur 
formation at the lower part of the L5 vertebral body, and 
minimal degenerative arthritic changes at the L4-L5 and L5-S1 
facet joints, bilaterally.  

In correspondence received on August 6, 1997, the appellant 
requested that his service-connected lumbar disability be re-
evaluated for a higher rating.

In September 1997, the appellant underwent a VA examination.  
At that time, he gave a history of his lumbosacral strain.  
The appellant stated that at present, he had chronic low back 
pain which varied in severity.  He noted that activities such 
as bending, lifting, and prolonged periods of weight bearing 
exacerbated his condition.  The appellant further revealed 
that prolonged sitting, driving, or riding in a car for long 
periods of time also caused increased pain.  According to the 
appellant, occasionally, the pain radiated from his back into 
his left leg, down to about the level of the knee.  He 
reported that he was currently unemployed and that he had 
last worked in June 1997 as a security guard, but that his 
physician told him to stop working because of high glucose 
levels.  

The physical examination showed that the appellant moved 
about the room somewhat slowly and stiffly.  He had no more 
than a trace limp, and he was able to stand erect with no 
spasm noted.  The appellant had minimal tenderness to 
palpation over the left lower lumbar region.  On range of 
motion testing, flexion was to 65 degrees and extension was 
to 25 degrees, with pain on extremes of motion.  On supine 
straight leg raising examination, the appellant had 
complaints of back pain with raising of either leg.  The 
appellant was able to heel-and-toe walk, and he was able to 
squat and arise again.  Reflexes were intact in the lower 
extremities, and sensation appeared to be decreased to 
pinprick over the distal aspect of both feet in a 
nondermatomal fashion.  The diagnosis was of chronic lumbar 
strain, with degenerative changes.  

In July 1999, the RO received outpatient and inpatient 
treatment records from the Jackson VAMC, from January 1997 to 
June 1999.  The records show intermittent treatment for the 
appellant's low back problems, including herniated nucleus 
pulposus.  The records reflect that in June 1997 the 
appellant was seen for back and side pain but no objective 
abnormalities were reported.  In August 1997, he was treated 
after complaining that his chronic back problems were getting 
worse.  At that time, the physical examination showed that 
the appellant was tender to palpation over his lower lumbar 
paraspinal muscle.  The appellant was able to heel/toe walk, 
and he had "range of motion secondary to pain."  The 
diagnosis was of degenerative joint disease of the lumbar 
spine.  In September 1997 he reported that his back pain 
radiated to his side and that medication did not provide 
relief.

The Jackson VAMC outpatient records from January to April 
1998 show some limitation of range of back motion, decreased 
sensation to pinprick noted to be "stocking glove," 
tenderness and back spasm.  In January 1998 deep tendon 
reflexes were present and equal.  In June 1998, the appellant 
was hospitalized and underwent an L5-S1 laminectomy, 
microdiscectomy, and posterior lumbar interbody fusion with 
Pier mesh and bone graft.  The post-operative diagnosis was 
of L5-S1 disc herniation and instability.  The records also 
include a Discharge Summary which shows that the appellant 
was hospitalized from August 11, 1998 to August 14, 1998.  On 
admission, the appellant complained of lumbar radiculopathy.  
He was two months status post lumbosacral discectomy, with 
bone cage fusion.  According to the appellant, since the pre-
operative period, he had had left lower extremity 
radiculopathy, most pronounced in the L5 distribution.  The 
examining physician noted that follow-up x-rays of the lumbar 
spine revealed a fracture and migration of the left sided 
bone cage into the region of the left L5-S1 foramen.  The 
Summary shows that during the appellant's hospitalization, he 
underwent a lumbar exploration where one of his bone cages 
was found to be tethering the axilla of the left L5 nerve 
root.  The bone cage was removed and the new cage was 
applied.  According to the Summary, post-operatively, the 
appellant recovered well.  Upon his discharge, he was 
diagnosed with the following: (1) status post removal of bone 
cage and posterior lumbar fusion instrumentation, and (2) 
lumbar radiculopathy.  The appellant was advised to perform 
light activity and to avoid driving, lifting, or straining.  
He was fitted for a brace to wear when out of bed.  

The Jackson VAMC records reflect that in January 1999, the 
appellant was treated after complaining of left foot numbness 
and motor deficits.  Following the physical examination, he 
was diagnosed with left lumbosacral radiculopathy, secondary 
to L5-S1 cage extrusion.  The records further show that in 
June 1999, the appellant was treated after complaining of low 
back pain.  At that time, the physical examination of the 
appellant's back showed that he had a decreased range of 
motion.  The impression was of chronic back pain.  

In July 1999, the appellant underwent a VA examination.  At 
that time, he gave a history of his lumbosacral strain and 
recent surgeries.  The appellant stated that after his last 
surgery, he started wearing a plastic corset.  He noted that 
with his left lower extremity symptomatology and weakness of 
his left foot, he was also given a left foot ankle fixation 
orthotic (AFO), with ankle joint, to wear in his left shoe in 
order to prevent dragging of the foot or stubbing of the toe.  
According to the appellant, he received regular treatment at 
the neurosurgery clinic and the comprehensive pain management 
clinic.  He stated that at present, he had chronic low back 
pain, and that the pain radiated down to the left lower 
extremity.  The appellant indicated that he had difficulty 
sitting, standing, walking, and performing any particular 
activity for any length of time.  According to the appellant, 
he also used a transcutaneous electrical nerve stimulation 
(TENS) unit, and he took nonsteroidal anti-inflammatory 
medication.  He noted that he had previously worked as a 
security guard and a driver for rental car services.  The 
appellant revealed that he had also worked for Federal 
Express, but that he had not worked since May 1997.  

The physical examination showed that the appellant did not 
appear to be in any acute distress.  The appellant was 
wearing a plastic body jacket and a left AFO, with ankle 
joint.  He was very obese, and he was able to put on and off 
his shoes and socks without much difficulty.  The appellant 
was able to remove the braces, but he was not able to walk on 
his heels or toes.  He was also unable to maintain balance on 
one lower extremity.  The appellant could not squat, and he 
was not able to stand on his left lower extremity.  
Examination of his lumbosacral spine showed that there was 
mild paraspinal tenderness on the left side in the 
lumbosacral area.  In regards to range of motion of the 
lumbosacral spine, flexion was to 50 degrees, with marked 
pain, extension was to zero degrees, lateral flexion to the 
left was to five degrees, and lateral flexion to the right 
was to 10 degrees.  Rotation to the right was to 25 degrees 
and rotation to the left was to 20 degrees.  While walking 
into the clinic, the appellant walked with a stooped posture 
and wobbling gait.  There appeared to be wasting of the left 
lower extremity muscles, but measurements did not reveal any 
discrepancy of the right and left lower extremities at the 
thigh and calf levels.  There was obvious weakness of left 
ankle dorsiflexion as he was able to dorsiflex only to 
neutral position.  Plantar flexion strength was poor.  In the 
right lower extremity, manual muscle strength was normal.  
Straight leg raising test was with increased back pain, 
bilaterally, at 80 degrees of straight leg raising.  However, 
the appellant could not perform straight leg raising 
actively.  Sensory function examination was symmetrical in 
both upper extremities and both lower extremities.  

Following the physical examination, the examiner stated that 
functionally, the appellant was independent in activities of 
daily living (ADL), and he ambulated without the assistance 
of any straight cane or quad cane.  However, the examiner 
noted that the appellant wore a left AFO, with ankle joint, 
on the left lower extremity to prevent toe stubbing or 
dragging of the left foot due to weakness.  The diagnoses 
included the following: (1) status post lumbosacral spine 
fusion, (2) chronic low back pain, (3) left L5-S1 
radiculopathy, (4) left ankle dorsiflexion weakness, and (5) 
insulin dependent diabetes mellitus.  The examiner stated 
that it was obvious that the appellant had left lower 
extremity weakness which was directly related to his 
lumbosacral spine surgery.  According to the examiner, the 
appellant was not able to walk without any assistance devices 
like the braces.  Endurance was not evaluated because the 
examination was for a limited period of time and the 
appellant appeared to have tolerated the examination very 
well.  There was no fatigue, but there was obvious weakness 
of the left lower extremity.  The examiner further indicated 
that there were marked limitations of range of motion which 
were either due to the surgery, obesity, and/or chronic low 
back pain.  

In an August 1999 rating action, the RO increased the rating 
for the appellant's service-connected low back disability, 
characterized as status post lumbosacral fusion, chronic low 
back pain, with left L5-S1 radiculopathy, from 10 percent to 
40 percent under Diagnostic Code 5293, effective October 10, 
1997, assigned a temporary total (100 percent) rating 
pursuant to 38 C.F.R. § 4.30, effective June 9, 1998, and 
assigned a 60 percent rating under Diagnostic Code 5293, 
effective October 1, 1998.  The RO also granted the 
appellant's claim for entitlement to special monthly 
compensation based on loss of the use of the left foot.  

II.  Analysis

Initially, the Board finds that the appellant's claims for 
increased ratings are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected back 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  When the appellant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  In this regard, records 
of VA outpatient and inpatient treatment from January 1997 to 
June 1999 have been obtained, and, in addition, in July 1999, 
the appellant underwent a VA examination.  In light of the 
above, the Board is satisfied that all relevant evidence is 
of record and the statutory duty to assist the appellant in 
the development of evidence pertinent to his claim has been 
met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  When a reasonable doubt arises regarding the 
degree of disability or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1999).  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals) recently considered the question of functional loss 
as it relates to the adequacy of assigned disability ratings.  
See  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination. Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

As previously stated, the appellant's service-connected back 
disability was originally rated under Diagnostic Codes 5292 
and 5295. Under the provisions of Diagnostic Code 5292, 
slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

The Board further notes that the appellant's service-
connected back disability is currently rated as 60 percent 
disabling under Diagnostic Code 5293.  Diagnostic Code 5293 
provides for the evaluation of intervertebral disc syndrome.  
When severe, with recurring attack, with intermittent relief, 
a rating of 40 percent is provided.  When pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, a 
rating of 60 percent is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  The currently assigned 60 
percent evaluation is the maximum evaluation provided under 
Diagnostic Code 5293. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, a 50 percent 
evaluation is the maximum schedular rating assignable for 
ankylosis of the lumbar spine.  However, the evidence does 
not show ankylosis, which is fibrous or bony union, of the 
spine, and this code is not for application.

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his 
service-connected back disability causes him.  He indicates 
that the has chronic low back pain, and that the pain 
radiates down his left leg.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In regards to the appellant's claims for entitlement to an 
evaluation in excess of 10 percent for status post 
lumbosacral fusion, chronic low back pain, with left L5-S1 
radiculopathy, prior to October 10, 1997, the Board observes 
that, according to the Jackson VAMC records, in June 1997 the 
appellant was seen for complaints of back and side pain but 
no abnormalities were indicated on the objective findings.  
However, in August 1997, he was treated after complaining 
that his chronic back problems were worsening, and 2 days 
later he filed his claim for an increased rating.  At that 
time, he had tenderness over his paraspinal muscles and 
apparently some limitation of motion due to pain.  The 
following month he reported that medication did not relieve 
his pain.  He had some limitation of motion and moved slowly 
and stiffly on examination in September 1997.

In the instant case, it is the Board's determination that the 
evidence of record shows that prior to October 10, 1997, the 
appellant's symptoms had increased significantly  and that 
the level of disability was commensurate with that shown on 
the outpatient treatment record of October 1997, the date the 
RO determined that his disability was 40 percent disabling.  
When consideration is given to the objective findings, and 
with consideration of 38 C.F.R. § 4.7, it is the opinion of 
the Board that a 40 percent rating more adequately 
approximates the level of impairment attributable to the 
service-connected back disability, prior to October 10, 1997.  
At the very least, the evidence for and against an evaluation 
in excess of 10 percent prior to October 10, 1997, is in 
equipoise, and as such, all reasonable doubt is resolved in 
favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  The Board notes that under Diagnostic Code 
5292, a 40 percent evaluation is the maximum schedular rating 
assignable based on limitation of motion of the lumbar 
segment of the spine and is the maximum schedular rating 
assignable for a lumbosacral strain under Diagnostic Code 
5295.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5292, 5295 
(1999).  Therefore, the next higher rating is under 
Diagnostic Code 5293.  However, since the symptomatology 
associated with the appellant's service-connected back 
disability, prior to October 10, 1997, is not shown by the 
evidence of record to be consistent with a finding of 
pronounced neurological impairment of the lumbar spine to 
warrant a 60 percent rating under Diagnostic Code 5293, the 
Board finds that the appellant is more appropriately 
evaluated at the 40 percent rating under Diagnostic Code 
5295, prior to October 10, 1997.  

Additionally, the Board notes that an evaluation in excess of 
40 percent for the appellant's back disability, for the 
period of time from October 10, 1997 to June 9, 1998, is also 
not warranted.  The Board observes that, as stated above, a 
40 percent evaluation is the maximum evaluation provided 
under Diagnostic Codes 5292 and 5295.  Thus, the next higher 
rating for consideration is under Diagnostic Code 5293.  
Outpatient treatment records in early 1998 showed some 
decreased sensation to pinprick but this was also attributed 
in part to diabetes mellitus; there was also muscle spasm and 
some decreased range of motion.  However, motor strength was 
either normal or only slightly decreased, and ankle jerks 
were present.  The Board finds that the symptomatology 
associated with the appellant's service-connected back 
disability, for the period of time from October 10, 1997 to 
June 9, 1998, is not shown by the evidence of record to be 
consistent with a finding of pronounced neurological 
impairment of the lumbar spine to warrant a 60 percent rating 
under Diagnostic Code 5293.  The Board also concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent under Diagnostic Code 5293, for the 
period of time from October 10, 1997 to June 9, 1998.  

In regards to the appellant's claim of entitlement to an 
evaluation in excess of 60 percent for status post 
lumbosacral fusion, chronic low back pain, with left L5-S1 
radiculopathy, subsequent to October 1, 1998, it is the 
Board's determination that an increased schedular evaluation 
under Diagnostic Code 5293 is not possible because a 60 
percent evaluation is already assigned to the appellant's 
service-connected back disability, which is the maximum 
evaluation under Diagnostic Code 5293.  In addition, the next 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5286, 
shows that a 100 percent rating is assignable when there is 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  The Board observes that the 
evidence of record is negative for any complaints or findings 
of ankylosis of the lumbar spine.  Therefore, in light of the 
above, an evaluation in excess of 60 percent, under 
Diagnostic Code 5286, is not warranted.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected back disability, interference 
with the appellant's employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  The Board 
recognizes that in the appellant's most recent VA 
examination, in July 1999, the appellant stated that although 
he had worked as a security guard, a driver for rental car 
services, and for Federal Express, he had not worked since 
May 1997.  The Board further recognizes that in the 
appellant's July 1999 VA examination, the examiner stated 
that it was obvious that the appellant had left lower 
extremity weakness which was directly related to his 
lumbosacral spine surgery, and that he was not able to walk 
without any assistance devices like the braces.  However, the 
Board notes that the examiner also indicated that 
functionally, the appellant was independent in activities of 
daily living (ADL).  Moreover, the Board further observes 
that although the appellant in his September 1997 VA 
examination stated that he had last worked in June 1997, he 
also indicated that his physician had told him to stop 
working because of high glucose levels, a nonservice-
connected disability, and the record shows some neuropathy is 
due to diabetes mellitus.  Thus, in light of the above, it is 
the Board's determination that the evidence of record does 
not reflect factors which take the appellant outside of the 
norm, or which present an exceptional case where his 
currently assigned 60 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under 38 U.S.C.A. § 
5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent evaluation for status post lumbosacral 
fusion, chronic low back pain, with left L5-S1 radiculopathy, 
history of lumbosacral strain, for the period prior to 
October 10, 1997, is granted.  

Entitlement to an evaluation in excess of 40 percent for 
status post lumbosacral fusion, chronic low back pain, with 
left L5-S1 radiculopathy, history of lumbosacral strain, for 
the period of time prior to June 9, 1998, is denied.  

Entitlement to an evaluation in excess of 60 percent for 
status post lumbosacral fusion, chronic low back pain, with 
left L5-S1 radiculopathy, history of lumbosacral strain, 
subsequent to October 1, 1998, is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

